Case 1:19-cv-02462-JMS-DLP Document 58 Filed 10/03/19 Page 1 of 2 PageID #: 530




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

  JOHN M. KLUGE,                                 )
                                                 )
         Plaintiff,                              )
                                                 )
         v.                                      )         CASE NO. 1:19-cv-2462-JMS-DLP
                                                 )
  BROWNSBURG COMMUNITY                           )
  SCHOOL CORPORATION,                            )
  DR. JAMES SNAPP, Superintendent of             )
  Brownsburg Community School                    )
  Corporation, in his official capacity; PHIL    )
  UTTERBACK, President of the                    )
  Brownsburg Community School Corporation        )
  School Board, in his official capacity; JODI   )
  GORDON, Human Resources Director of            )
  Brownsburg Community School                    )
  Corporation, in her official capacity; and     )
  DR. BRET DAGHE, Principal of                   )
  Brownsburg Community School Corporation        )
  High School, in his official capacity,         )
                                                 )
         Defendants.                             )



      APPENDIX TO REPLY IN SUPPORT OF INDIANA YOUTH GROUP, INC.’S
                 MOTION TO INTERVENE AS A DEFENDANT

    1. Declaration of Samuel Willis in Support of Indiana Youth Group, Inc.’s Motion to
       Intervene as a Defendant

    2. Declaration of Craig Lee in Support of Indiana Youth Group, Inc.’s Motion to Intervene as
       a Defendant

    3. Stephen T. Russell, et al., Chosen Name Use Is Linked to Reduced Depressive Symptoms,
       Suicidal Ideation, and Suicidal Behavior Among Transgender Youth, 63 J. Adolescent
       Health 503–05 (2018)
Case 1:19-cv-02462-JMS-DLP Document 58 Filed 10/03/19 Page 2 of 2 PageID #: 531




  October 3, 2019                          Respectfully submitted,

                                           /s/ Isaac C. Belfer

                                           Barbara J. Baird
                                           The Law Office of Barbara J. Baird
                                           445 N. Pennsylvania St.
                                           Indianapolis, IN 46204
                                           Phone: (317) 854-5400
                                           bjbaird@bjbairdlaw.com

                                           Paul Castillo♦
                                           Camilla Taylor*♦
                                           Taylor Brown**♦
                                           Lambda Legal
                                           3500 Oak Lawn Avenue
                                           Suite 500
                                           Dallas, TX 75219-6722
                                           Phone: (214) 219-8585
                                           pcastillo@lambdalegal.org
                                           ctaylor@lambdalegal.org
                                           tbrown@lambdalegal.org
                                           * Chicago Office
                                           ** New York Office

                                           D. Jean Veta♦
                                           Henry Liu♦
                                           William Isasi♦
                                           Isaac C. Belfer♦
                                           COVINGTON & BURLING, LLP
                                           One CityCenter
                                           850 Tenth St., N.W.
                                           Washington, D.C. 20001
                                           Phone: (202) 662-6000
                                           Fax: (202) 662-6291
                                           jveta@cov.com
                                           hliu@cov.com
                                           wisasi@cov.com
                                           ibelfer@cov.com

                                           ♦ Admitted pro hac vice

                                           Counsel for Indiana Youth Group




                                       2
